 

Case 6:10-cr-00037-JA-DCI Document 94 Filed 12/02/20 Page 1 of 2 PagelD 524

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:10-cr-37-Orl-28DCl
WILLIAM CICCOTTO

 

ORDER

 

This case is before the Court on Defendant’s Amended Motion to Withdraw and to
Appoint Appellate Counsel (Doc. 92). The assigned United States Magistrate Judge has
submitted a Report (Doc. 93) recommending that the motion be granted in part and denied
in part. The deadline to file objections to the Report has passed, and no objections were
filed.

After review of the record in this matter, the Court agrees with the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, itis ORDERED as
follows:

1. The Report and Recommendation (Doc. 93) is ADOPTED and CONFIRMED
and made a part of this Order.

2. The Amended Motion to Withdraw and to Appoint Appellate Counsel (Doc.
92) is GRANTED in part and DENIED in part.

3. The Motion is granted to the extent that Defendant's lawyer, Brian H.

Mallonee, is terminated as counsel in this case and denied in all other respects.

 
 

 

 

Case 6:10-cr-00037-JA-DCI Document 94 Filed 12/02/20 Page 2 of 2 PagelD 525

4. The Court CERTIFIES that Defendant's appeal is not taken in good faith.
Jeger ber

Nec é
DONE and ORDERED in Orlando, Florida, on November oe 2020.

Ce |)

“ A - f
Tr ee TH C
JOHN ANTOON II
Un ited States District Judge

oe

a

\
a

Copies furnished to:
United States Attorney
Counsel for Defendant
William Ciccotto

 
